DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2, 4, 5, 8, 10-13, 16, 37, and 38 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Krishnamurty et al., U.S. Patent Application No. 2012/0306152.  As to Claims 1, 37, and 38, Krishnamurty teaches a method of using a card shoe apparatus that houses a plurality of cards, paragraph 0080.  Krishnamurty teaches reading, by a card reader, information on cards as cards are manually withdrawn one by one from the card housing in a card reading direction via an opening in the card housing, paragraphs 0077 and 0080.  A controller (game controller) may determine results of a game based on information read by the card reader and rules of the game stored in a memory device, and detecting by an optical device, respective movements of each of one or more cards, paragraphs 0083, 0087, and 0095, noting images captured and transferred to controller and first and second sensors detecting cards as they pass.  Given that determination by the controller of game results according to game rules, it is inherent that the rules are stored in a memory device.  An error signal (alarm) may be output in response to detection of improper card movement, paragraph 0088.  The detection may be that a direction of a respective movement is opposite the card reading direction, paragraph 0088.  As to Claim 2, Krishnamurty teaches that restricting of card withdrawal may be performed in response to detection of improper withdrawal (inadvertent withdrawal) of a card from the shoe via the opening, after a game outcome has been decided, paragraph 0077.  As to Claim 4, Krishnamurty teaches that restricting may be performed via a lock (gate), paragraph 0077.  As to Claim 5, Krishnamurty teaches that restricting may prohibit cards from further movement in the card reading direction, paragraph 0077, noting preventing cards from being pulled out of the shoe.  As to Claim 8, Krishnamurty teaches that cards may have invisible codes thereon, paragraphs 0058 and 0059.  As to Claim 10, Krishnamurty teaches that invisible codes may be printed so as to be invisible to a human eye, having good vision, but not aided by magnification equipment, paragraph 0058.  The examiner finds that the disclosure inherently incorporates a condition where visible light is applied to the cards in order to make a determination regarding perception by human eye.  As to Claim 11, Krishnamurty teaches that a card may have invisible codes thereon including an authenticity determination code, paragraph 0059, noting casino name, table identification, and date of manufacture.  As to Claims 12 and 13, Krishnamurty teaches that restriction may be performed in response to improper withdrawal via the opening being the result of the detection, paragraphs 0077 and 0078.   As to Claim 16, Krishnamurty teaches that restricting may be performed based on information read by a card reader, paragraph 0077.  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krishnamurty et al., U.S. Patent Application No. 2012/0306152, in view of Schubert et al., U.S. Patent Application No. 2005/0012270. As to Claim 3, Krishnamurty substantially shows the claimed limitations, as discussed above.  Krishnamurty teaches detection by optical sensors (device), as discussed above, but Krishnamurty does not specify that the sensors may be fiber optic sensors.  Schubert teaches a card shoe including sensors, which may be fiber optic sensors (optical fiber transmitters), paragraph 0107.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Krishnamurty with fiber optic sensors, as taught by Schubert, to provide Krishnamurty with a known substitute sensor type.  
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krishnamurty et al., U.S. Patent Application No. 2012/0306152, in view of Hill, U.S. Patent Application No. 2002/0068635.  Krishnamurty substantially shows the claimed limitations, as discussed above.  Further, Krishnamurty teaches that the lock (gate 22) moves into the path of the card reading direction, paragraph 0078 and see Figure 6, but Krishnamurty does not specify that the direction of movement is perpendicular to the card reading direction.  Hill teaches a card shoe including a lock (116, 119) which may be raised and lowered to block and un-block the path of a card reading direction, paragraph 0154 and see Figure 22, which direction is perpendicular to the card reading direction, noting card outlet (22), see Figure 17.  It would have been obvious to one of ordinary skill in the art at the time of invention to configure the  movement of the lock in a direction perpendicular to the card reading direction, as taught by Hill, to provide Krishnamurty with a known substitute lock configuration.     
Claims 9, 35, and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krishnamurty.  Krishnamurty substantially shows the claimed limitations, as discussed above.  As to Claim 9, Krishnamurty teaches invisible codes thereon, as discussed in the treatment of Claim 8.  Krishnamurty does not indicated that the codes may be arranged symmetrically on an upper side and on a lower side of the cards.  It would have been obvious to one of ordinary skill in the art at the time of the invention to arrange the invisible codes as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPA 70 (CCPA 1950).   As to Claim 35, Krishnamurty teaches that the controller may determine the improper withdrawal of a card, paragraph 0077.  Krishnamurty teaches that it is known in the art that a card shoe may be configured to output an error signal in response to the detection of improper card withdrawal, paragraph 0016.  It would have been obvious to one of ordinary skill in the art at the time of the invention to output an error signal in response to detection of improper card withdrawal according a known practice of prior art.  As to Claim 36, Krishnamurty teaches that improper withdrawal may be detected when withdrawal of a card is prohibited by rules of a game, paragraph 0077.  
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        23 May 2022